SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2011 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A IR Contact Luciana Doria Wilson Email: ri@gafisa.com.br IR Website: www.gafisa.com.br/ir 3Q11 Earnings Results Conference Call Wednesday, November 16 th , 2011 > In English (simultaneous translation from Portuguese) 09:30 PM US EST 12:30 PM Brasilia Time Phones: +1(516) 300-1066 (US only) +55 (11) 3127-4971 (Brazil) Code: Gafisa > In Portuguese 09:30 PM US EST 12:30 PM Brasilia Time Phones: +1(516) 300-1066 (US only) +55 (11) 3127-4971 (Brazil) Code: Gafisa Shares GFSA3– Bovespa GFA – NYSE Total Outstanding Shares: 432,515,801 1 Average daily trading volume (90 days
